UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended June 30, 2012 OR [] TRANSITION REPORT PURSANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Transition Period From To. Commission File number 0-11733 CITY HOLDING COMPANY (Exact name of registrant as specified in its charter) West Virginia 55-0619957 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 25 Gatewater Road Charleston, West Virginia (Address of principal executive offices) (Zip Code) (304) 769-1100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practical date. Common stock, $2.50 Par Value – 14,820,633 shares as of August 3, 2012. 1 FORWARD-LOOKING STATEMENTS All statements other than statements of historical fact included in this Quarterly Report on Form 10-Q, including statements in Management’s Discussion and Analysis of Financial Condition and Result of Operations are, or may be deemed to be, forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Such information involves risks and uncertainties that could result in the Company’s actual results differing from those projected in the forward-looking statements. Important factors that could cause actual results to differ materially from those discussed in such forward-looking statements include, but are not limited to:(1) the Company may incur additional loan loss provision due to negative credit quality trends in the future that may lead to a deterioration of asset quality; (2) the Company may incur increased charge-offs in the future; (3)the Company could have adverse legal actions of a material nature; (4) the Company may face competitive loss of customers; (5) the Company may be unable to manage its expense levels; (6) the Company may have difficulty retaining key employees; (7) changes in the interest rate environment may have results on the Company’s operations materially different from those anticipated by the Company’s market risk management functions; (8) changes in general economic conditions and increased competition could adversely affect the Company’s operating results; (9) changes in other regulations and government policies affecting bank holding companies and their subsidiaries, including changes in monetary policies, could negatively impact the Company’s operating results; (10) the Company may experience difficulties growing loan and deposit balances; (11) the current economic environment poses significant challenges for us and could adversely affect ourfinancial condition and results of operations; (12) continued deterioration in the financial condition of the U.S. banking system may impact the valuations of investments the Company has made in the securities of other financial institutions resulting in either actual losses or other than temporary impairments on such investments; and (13) the effects of the Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”) recently adopted by the United States Congress. Forward-looking statements made herein reflect management’s expectations as of the date such statements are made. Such information is provided to assist stockholders and potential investors in understanding current and anticipated financial operations of the Company and is included pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. The Company undertakes no obligation to update any forward-looking statement to reflect events or circumstances that arise after the date such statements are made. 2 Table of Contents Index City Holding Company and Subsidiaries PART I Financial Information Pages Item 1. Financial Statements (Unaudited). 4-31 Consolidated Balance Sheets – June 30, 2012 and December 31, 2011. Consolidated Statements of Comprehensive Income – Three and Six months ended June 30, 2012 and 2011. Consolidated Statements of Changes in Shareholders’ Equity – Six months ended June 30, 2012 and 2011. Consolidated Statements of Cash Flows – Six months ended June 30, 2012 and 2011. Notes to Consolidated Financial Statements – June 30, 2012. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 32-46 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 46 Item 4. Controls and Procedures. 47 PART II Other Information Item 1. Legal Proceedings. 49 Item 1A. Risk Factors. 49 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 49 Item 3. Defaults Upon Senior Securities. 49 Item 4. Mine Safety Disclosures 49 Item 5. Other Information. 49 Item 6. Exhibits. 49 Signatures 50 3 Table of Contents PART I, ITEM 1 – FINANCIAL STATEMENTS Consolidated Balance Sheets City Holding Company and Subsidiaries (in thousands) June 30 December 31 (Unaudited) Assets Cash and due from banks $ $ Interest-bearing deposits in depository institutions Federal funds sold - Cash and Cash Equivalents Investment securities available for sale, at fair value Investment securities held-to-maturity, at amortized cost (approximate fair value atJune 30, 2012 and December 31, 2011 - $19,627 and $23,423, respectively) Other securities Total Investment Securities Gross loans Allowance for loan losses ) ) Net Loans Bank owned life insurance Premises and equipment, net Accrued interest receivable Net deferred tax asset Goodwill and other intangible assets Other assets Total Assets $ $ Liabilities Deposits: Noninterest-bearing $ $ Interest-bearing: Demand deposits Savings deposits Time deposits Total Deposits Short-term borrowings: Federal funds purchased - Customer repurchase agreements Long-term debt Other liabilities Total Liabilities Shareholders’ Equity Preferred stock, par value $25 per share: 500,000 shares authorized; none issued - - Common stock, par value $2.50 per share: 50,000,000 shares authorized; 18,499,282 shares issued at June 30, 2012 and December 31, 2011, less 3,678,649 and 3,717,993 shares in treasury, respectively 46,249 Capital surplus Retained earnings Cost of common stock in treasury ) ) Accumulated other comprehensive income (loss): Unrealized gain on securities available-for-sale Underfunded pension liability ) ) Total Accumulated Other Comprehensive Loss ) ) Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ See notes to consolidated financial statements. 4 Table of Contents Consolidated Statements of Comprehensive Income (Unaudited) City Holding Company and Subsidiaries (in thousands, except earnings per share data) Three months Ended June 30 Six months Ended June 30 Interest Income Interest and fees on loans $ Interest on investment securities: Taxable Tax-exempt Interest on federal funds sold 12 13 23 26 Total Interest Income Interest Expense Interest on deposits Interest on short-term borrowings 77 77 Interest on long-term debt Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income After Provision for Loan Losses Non-interest Income Total investment securities impairment losses ) - ) - Noncredit impairment losses recognized in other comprehensive income - - Net investment securities impairment losses ) - ) - Gainon sale of investment securities Net investment securities gain Service charges Insurance commissions Trust and investment management fee income Bank ownedlife insurance Other income Total Non-interest Income Non-interest Expense Salaries and employee benefits Occupancy and equipment Depreciation FDIC insurance expense Advertising Bankcard expenses Postage, delivery, and statement mailings Office supplies Legal and professional fees Telecommunications Repossessed asset losses (gains), net of expenses (7 ) Merger related costs - - Other expenses Total Non-interest Expense Income Before Income Taxes Income tax expense Net Income Available to Common Shareholders $ Total comprehensive income $ Average common shares outstanding Effect of dilutive securities: Employee stock options 79 73 84 78 Shares for diluted earnings per share Basic earnings per common share $ Diluted earnings per common share $ Dividends declared per common share $ See notes to consolidated financial statements. 5 Table of Contents Consolidated Statements of Changes in Shareholders’ Equity (Unaudited) City Holding Company and Subsidiaries six months Ended June 30, 2012 and 2011 (in thousands) Common Stock Capital Surplus Retained Earnings Treasury Stock Accumulated Other Comprehensive Income (Loss) Total Shareholders’ Equity Balances at December 31, 2010 $ ) $ ) $ Net income Other comprehensive income Cash dividends declared ($0.68 per share) ) ) Stock-based compensation expense, net ) Exercise of 5,476 stock options - Purchase of 447,524 treasury shares ) ) Balances at June 30, 2011 $ ) $ ) $ Common Stock Capital Surplus Retained Earnings Treasury Stock Accumulated Other Comprehensive Income (Loss) Total Shareholders’ Equity Balances at December 31, 2011 $ ) $ ) $ Net income Other comprehensive income Acquisition of Virginia Savings Bancorp Cash dividends declared ($0.70 per share) ) ) Stock-based compensation expense, net ) Exercise of 16,899 stock options ) Purchase of 237,535 treasury shares ) ) Balances at June 30, 2012 $ ) $ ) $ See notes to consolidated financial statements. 6 Table of Contents Consolidated Statements of Cash Flows (Unaudited) City Holding Company and Subsidiaries (in thousands) Six months Ended June 30 Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Amortization and accretion Provision for loan losses Depreciation of premises and equipment Deferred income tax expense (benefit) ) Accretion of gain from sale of interest rate floors - ) Net periodic employee benefit cost Net realized investment securities (gains) ) ) Stock-compensation expense Increase in value of bank-owned life insurance ) ) Proceeds from bank-owned life insurance - 14 Change in accrued interest receivable ) Change in other assets Change in other liabilities ) Net Cash Provided by Operating Activities Investing Activities Proceeds from sale of money market and mutual fund securities available-for-sale - Purchases of money market and mutual fund securities available-for-sale - ) Proceeds from sales of securities available-for-sale Proceeds from maturities and calls of securities available-for-sale Proceeds from maturities and calls of securities held-to-maturity - Purchases of securities available-for-sale ) ) Net (increase) in loans ) ) Purchases of premises and equipment ) ) Acquisition of Virginia Savings Bancorp, net of cash acquired of $25,060 - Net Cash Used in Investing Activities ) ) Financing Activities Net increase in noninterest-bearing deposits Net increase in interest-bearing deposits Net (decrease) increase in short-term borrowings ) Purchases of treasury stock ) ) Proceeds from exercise of stock options Dividends paid ) ) Net Cash (Used in) Provided by Financing Activities ) (Decrease) increase in Cash and Cash Equivalents ) Cash and cash equivalents at beginning of period Cash and Cash Equivalents at End of Period $ $ See notes to consolidated financial statements. 7 Table of Contents Notes to Consolidated Financial Statements (Unaudited) June 30, 2012 Note A – Basis of Presentation The accompanying consolidated financial statements, which are unaudited, include all of the accounts of City Holding Company (“the Parent Company”) and its wholly-owned subsidiaries (collectively, “the Company”). All material intercompany transactions have been eliminated. The consolidated financial statements include all adjustments that, in the opinion of management, are necessary for a fair presentation of the results of operations and financial condition for each of the periods presented. Such adjustments are of a normal recurring nature. The results of operations for the six months ended June 30, 2012 are not necessarily indicative of the results of operations that can be expected for the year ending December 31, 2012. The Company’s accounting and reporting policies conform with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Such policies require management to make estimates and develop assumptions that affect the amounts reported in the consolidated financial statements and related footnotes. Actual results could differ from management’s estimates. The consolidated balance sheet as of December 31, 2011 has been derived from audited financial statements included in the Company’s 2011 Annual Report to Shareholders.Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles have been omitted.These financial statements should be read in conjunction with the financial statements and notes thereto included in the 2011 Annual Report of the Company. Certain amounts in the financial statements have been reclassified.Such reclassifications had no impact on shareholders’ equity or net income for any period. Note B – Recent Accounting Pronouncements In May 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2011-04, “Amendments to Achieve Common Fair Value Measurements and Disclosure Requirements in U.S. GAAP and IFRSs.”This ASU amends Topic 820, “Fair Value Measurements and Disclosures,” to converge the fair value measurement guidance contained in U.S. generally accepted accounting principles and International Financial Reporting Standards (“IFRS”).The provisions of ASU No. 2011-04 clarify existing fair value measurements, amend certain principles set forth in Topic 820 and requires additional fair value disclosures.ASU No. 2011-04 become effective for the Company’s reporting period that began on January 1, 2012.The adoption of ASU No. 2011-04 did not have a material impact on the Company’s financial statements. In June 2011, the FASB issued ASU No. 2011-05, “Comprehensive Income (Topic 220) – Presentation of Comprehensive Income.”ASU 2011-05 amends Topic 220, “Comprehensive Income,” to require that all non-owner changes in shareholders’ equity be presented in either a single continuous statement of comprehensive income or in two separate, but consecutive statements, thus eliminating the option to present components of comprehensive income within the statement of changes in shareholders’ equity.ASU No. 2011-05 is effective for the Company’s reporting period that began on January 1, 2012; however, certain provisions related to the presentation of reclassification adjustments have been deferred by ASU 2011-12, “Comprehensive Income (Topic 220) – Deferral of the Effective Date for Amendments to the Presentation of Reclassification Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05,” as further discussed below.The adoption of ASU No. 2011-05 did not have a material impact on the Company’s financial statements. In September 2011, the FASB issued ASU No. 2011-08, “Intangibles – Goodwill and Other (Topic 350) – Testing Goodwill for Impairment.”Under this ASU, an entity has the option to first assess the qualitative factors to determine whether it is more likely than not that the fair value of the reporting unit is less than its carrying amount.If an entity determines, as a result of this qualitative assessment, that it is not more than likely that the fair value of the reporting unit is less than its carrying amount, then performing the two-step impairment test is unnecessary.ASU No. 2011-08 is effective for the Company’s reporting period that began on January 1, 2012.The adoption of ASU No. 2011-08 did not have a material impact on the Company’s financial statements. 8 Table of Contents In December 2011, the FASB issued ASU No. 2011-12, “Comprehensive Income (Topic 220) – Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05.”This ASU defers the changes in ASU No. 2011-05 that relate to the presentation of reclassification adjustments.ASU No. 2011-12 allows entities to continue to report reclassifications out of accumulated other comprehensive income consistent with the presentation requirements in effect prior to ASU No. 2011-05.All other requirements in ASU No. 2011-05 are not affected.ASU No. 2011-12 is effective for the Company’s reporting period that began on January 1, 2012.The adoption of ASU No. 2011-12 did not have a material impact on the Company’s financial statements. Note C – Acquisitions On May 31, 2012, the Company acquired 100% of the outstanding common and preferred stock of Virginia Savings Bancorp, Inc. and its wholly owned subsidiary, Virginia Savings Bank (collectively, “VSB”).As a result of this acquisition, the Company acquired five branches which expanded its footprint into Virginia.At the time of closing, VSB had assets of $132 million, loans of $82 million, deposits of $120 million and shareholders’ equity of $11 million. The total transactionwas valued at$12.4 million, consisting of cash of $4.7 million and approximately 240,000 shares of common stock valued at $7.7 million.The common stock was valued based on the closing price of $32.18 for the Company’s common shares on May 31, 2012.The preliminary purchase price has been allocated as follows: May 31, 2012 Consideration: Cash $ Common stock $ Identifiable assets: Cash and cash equivalents $ Investment securities Loans Premises and equipment Other assets Total identifiable assets Identifiable liabilities: Deposits Other liabilities Total identifiable liabilities Net identifiable assets Goodwill Core deposit intangible $ In determining the estimated fair value of the acquired loans, management considered several factors, such as estimated future credit losses, estimated prepayments, remaining lives of the acquired loans, estimated value of the underlying collateral and the net present value of the cash flows expected to be received.For smaller loans not specifically reviewed, management grouped the loans into their respective homogeneous loan pool and applied a loss estimate accordingly.Acquired loans are accounted for using one of the two following standards: ASC Topic 310-20 is used to value loans that do not have evidence of credit quality deterioration.For these loans, the difference between the fair value of the loan and the amortized cost of the loan would be amortized or accreted into income using the interest method. ASC Topic 310-30 is used to value loans that have evidence of credit quality deterioration.For these loans, the expected cash flows that exceed the fair value of the loan represent the accretable yield, which is recognized as interest income on a level-yield basis over the expected cash flow periods of the loans. The non-accretable difference represents the difference between the contractually required principal and interest payments and the cash flows expected to be collected based upon management’s estimation.Subsequent decreases in the expected cash flows will require the Company to evaluate the need for additions to the Company’s allowance for loan losses.Subsequent increases in the expected cash flows will result in a reversal of the provision for loan losses to the extent of prior charges with a corresponding adjustment to the accretable yield, which will result in the recognition of additional interest income over the remaining lives of the loans.The accretabe difference represents the difference between the expected cash flows and the net present value of expected cash flows.This difference is accreted into earnings using the level-yield method over the expected cash flow periods of the loans.In determining the net present value of expected cash flows, management used various discount rates based upon the risk characteristics for each loan type. 9 Table of Contents The following table presents the loans acquired in conjunction with the VSB acquisition: May 31, 2012 Contractually required principal and interest $ Contractual cash flows not expected to be collected (non-accretable difference) ) Expected cash flows Interest component of expected cash flows (accretable difference) ) Estimated fair value of purchased credit impaired loans acquired $ Estimated fair value of performing loans acquired Estimated fair value of loans acquired $ The fair values of non-time deposits approximated their carrying value at the acquisition date.For time deposits, the fair values were estimated based on discounted cash flows, using interest rates that are currently being offered compared to the contractual interest rates.Based on this analysis, management recorded a premium on time deposits acquired of $2.3 million, which is being amortized over ten years. The Company believes that the customer relationships with the deposits acquired have an intangible value.In connection with the acquisition, the Company recorded a core deposit intangible asset of $1.2 million, which represents the value of the relationship that VSB had with their deposit customers.The fair value was estimated based on a discounted cash flow methodology that considered type of deposit, deposit retention and the cost of the deposit base.The core deposit intangible is being amortized over ten years, with an annual charge of less than $0.2 million per year.The following table presents a rollforward of the Company’s intangible assets from the beginning of the year: Intangible Assets Balance, January 1, 2012 $ Core deposit intangible acquired in conjunction with the acquisition of VSB Amortization expense ) Balance, June 30, 2012 $ Under GAAP, management has up to twelve months following the date of the acquisition to finalize the fair values of acquired assets and liabilities.The measurement period ends as soon as the Company receives information it was seeking about facts and circumstances that existed as of the acquisition date or learns more information is not obtainable.Any subsequent adjustments to the fair value of the acquired assets and liabilities, intangible assets or other purchase accounting adjustments will result in adjustments to the goodwill recorded.The measurement period is limited to one year from the acquisition date.The goodwill recorded in conjunction with the VSB acquisition is not expected to be deductible for tax purposes.The following table presents a rollforward of goodwill from the beginning of the year: Goodwill Balance, January 1, 2012 $ Goodwill acquired in conjunction with the acquisition of VSB Balance, June 30, 2012 $ On August 2, 2012, the Company entered into a definitive agreement to acquire Community Financial Corporation and its wholly-owned subsidiary, Community Bank (“Community”).Community is a $500 million bank and operates nine branches along the I-81 corridor in western Virginia and two branches in Virginia Beach, Virginia.The Company anticipates the transaction will be completed in the first quarter of 2013, depending on regulatory approvals, the approval of Community shareholders and the completion of other customary closing conditions.The total transaction value is expected to be approximately $25.3 million. 10 Table of Contents Note D –Investments The aggregate carrying and approximate market values of securities follow.Fair values are based on quoted market prices, where available.If quoted market prices are not available, fair values are based on quoted market prices of comparable financial instruments. June 30, 2012 December 31, 2011 (In thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value Securities available-for-sale: U.S. Treasuries and U.S. government agencies $ $ $
